Citation Nr: 1047991	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  10-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bleeding stomach.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for skin rash.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from March 1946 to September 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of May 
2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The first indication of a bleeding stomach was more than 50 
years after service, and there is no lay or medical evidence 
relating such a condition, if chronic, to service; nor is there 
lay or medical evidence of continuity of symptomatology.  

2.  Atrial fibrillation and cardiomegaly were first demonstrated 
many years after service, and there is no lay or medical evidence 
relating a heart condition to service; nor is there lay or 
medical evidence of continuity of symptomatology since service.

3.  There is no lay or medical evidence relating the onset of a 
chronic skin condition to service; nor is there lay or medical 
evidence of continuity of symptomatology since service. 

4.  Tinnitus was first shown many years after service, ended 
prior to the current claim, and there is no lay or medical 
evidence linking tinnitus to service.  

5.  In July 2005, the Board denied service connection for 
bilateral hearing loss and that decision is final.

6.  Evidence received since the final July 2005 Board decision is 
cumulative of evidence previously submitted to agency decision 
makers, and does not relate, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  A chronic bleeding stomach was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

2.  A heart condition was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  A chronic skin rash was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss, and the 
July 2005 Board decision remains final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  

In a letter dated in March 2009, prior to the adjudication of the 
claims, the RO notified the Veteran of the information necessary 
to substantiate the claims on appeal, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was told that the evidence must show a relationship between 
his current disability and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  In addition, this letter explained 
the bases for the denial of the previously denied claim for 
service connection for bilateral hearing loss, and that new and 
material evidence had to relate to those facts.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).  In addition, the letter 
provided information regarding assigned ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the only available service 
medical record is the July 1947 separation examination.  The 
service department reported, in April 2000, that the Veteran's 
records were fire-related, i.e., presumed lost in a fire in the 
records center in 1973.  VA and private treatment records have 
been obtained, to the extent identified.  Although the Veteran 
began receiving Social Security Administration (SSA) benefits in 
1986, there is no indication that such records would be relevant 
to this claim.  In this regard, the Veteran has not stated that 
his SSA benefits were based on any of the disabilities currently 
at issue, and the Veteran did not report any of the conditions at 
issue on claims for VA disability pension submitted both before 
and after he was awarded SSA benefits.  Therefore, the duty to 
assist does not require that VA seek to obtain these records.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) )VA need 
only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, 
are those records that relate to the injury for which the 
appellant is seeking benefits and have a reasonable possibility 
of helping to substantiate the claim).  A VA medical examination 
is not warranted because, as discussed below, there is no 
evidence of service incurrence or aggravation, or of continuity 
of symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Concerning the claim to reopen, the VCAA explicitly states that, 
regardless of any assistance provided to the claimant, VA does 
not have a duty to obtain a medical opinion if the claim is not 
reopened.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2010).    

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
certain chronic diseases, such as diabetes mellitus, will be 
rebuttably presumed if manifest to a compensable degree within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
(nexus) between the current disability and the in-service disease 
or injury (or in-service aggravation).  Holton v. Shinseki, 557 
F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of 
symptomatology since service may also establish service 
connection in certain circumstances. 

In this case, there are no service treatment records available; 
where service medical records are unavailable, the Board has a 
heightened duty to assist and obligation to explain its findings 
and conclusions and to carefully consider the benefit of the 
doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal 
standard, however, for proving a claim for service connection is 
not lowered, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer v. 
Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Moreover, in this case, the claims file is not entirely devoid of 
service medical records, because the separation examination 
report is of record.  This examination, dated in July 1947 
reported the skin, abdominal wall and viscera, and cardiovascular 
systems to be normal.  Chest X-ray was negative, and it was noted 
that there were no ENT abnormalities on examination.  

After service, there is no evidence of the Veteran's medical 
status until 1974, when evidence was received in connection with 
a pension claim the Veteran filed at that time.  The Veteran did 
not report any stomach, heart, skin, or tinnitus conditions.  

On a VA examination in November 1974, the digestive system was 
found to be normal.  He had a large, pendulous abdomen, with no 
masses.  The liver edge was questionable.  There as minimal 
tenderness under the right costal margin.  Examination of the 
cardiovascular system was normal.  Heart sounds were of good 
quality, there was a regular sinus rhythm, and there were no 
murmurs audible.  Concerning the skin, he had acne rosacea of the 
face, chronic, receding.  In connection with a special 
examination to evaluate his complaints of dizziness, it was noted 
that he had no tinnitus.  His external ears and drum heads 
appeared normal.  

The Veteran again filed a claim for VA pension in September 1995; 
again, he did not report any stomach, heart, skin, or tinnitus 
conditions in connection with the claim.  VA treatment records 
dated from September 1995 to March 1996 show that in September 
1995, when being treated for perirectal abscess, he was found to 
have atrial fibrillation.  

Later records include a VA chest X-ray dated in August 2003, 
which showed that the Veteran had mild cardiomegaly.  A private 
medical statement dated in August 2004 reported treatment from 
June 2001 to the present for multiple conditions including atrial 
fibrillation.  

On a VA examination in September 2004, the Veteran denied 
constant or recurrent tinnitus.  He said he had wind noise in the 
right ear starting about ten years earlier which had lasted for a 
few years, but he no longer heard this notice since losing the 
hearing in the right ear.  

A private doctor's statement dated in February 2007 reported the 
Veteran's treatment from July 2006 to November 2006, and that he 
had been diagnosed as having anemia.  Work-up had disclosed a 
normal colonoscopy, but an upper endoscopy had revealed 
gastritis.  

HeartPlace records dated in 2008 and 2009 show the Veteran's 
follow-up for status-post pacemaker placement.  He was also noted 
to have mild cardiomegaly.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, at 1377.  

As can be seen above, aspects of credibility or competence of lay 
evidence are largely absent in this case, because the Veteran 
does not specifically contend that any of the conditions were 
present in service, or that symptoms were continuously present 
since service (or since a year thereafter).  Although service 
treatment records are unavailable, the separation examination is 
on file, and does not show any complaints or abnormal findings 
pertaining to the claimed conditions. 

Concerning the bleeding stomach, the VA digestive examination in 
November 1974 revealed the digestive system to be normal.  He was 
treated in 2006 for anemia, and found to have gastritis on an 
endoscopic examination, but there is no lay or medical evidence 
linking the onset to service.  In view of the absence of any lay 
or medical evidence of a relationship to service, or of 
continuity of symptomatology since service, it is not necessary 
to determine whether the anemia or gastritis is chronic.  

With respect to a heart condition, the Veteran's heart was normal 
to physical examination and chest X-ray at separation from 
service, and the 1974 VA examination was normal.  In 1995, he was 
found to have new onset atrial fibrillation, and sometime after 
that, a pacemaker was implanted.  In addition, he was been found 
to have mild cardiomegaly.  He does not contend, however, that 
heart disease was of service onset; nor does he claim continuity 
of symptomatology, and the evidence does not otherwise indicate a 
connection to service.  

On the VA examination in 1974, the Veteran had acne rosacea, but 
he did not relate the onset to service; nor has the condition, 
described as receding at that time, been since observed.  As to 
tinnitus, the presence of tinnitus was denied on the VA 
examinations in 1974 and 2004.  Although on the latter 
examination, he reported that he had had tinnitus for a number of 
years, he no longer had the condition, and the tinnitus both 
began and ended many years after service.  

In sum, the separation examination does not show any of the 
conditions at issue, and none of the conditions were mentioned on 
other claims filed in the 1970s and 1990s.  To the extent there 
is medical evidence of the claimed conditions, the first evidence 
is many years after service.  Moreover, the Veteran has not 
stated that the conditions began in service, were due to service, 
or continuously existed since service; indeed, his own statements 
have been limited to his belief that he should be awarded service 
connection for the conditions, with no reasons provided.  Under 
these circumstances, further development is not indicated, and 
service connection must be denied.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor.  The preponderance of the 
evidence is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  New and Material Evidence

Service connection for bilateral hearing loss was previously 
denied in a Board decision dated in July 2005.  That decision is 
final.  38 C.F.R. § 7104.  As a threshold matter, therefore, the 
Board must determine whether new and material evidence has been 
submitted to reopen the previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened, and if so reopened, the 
claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the July 2005 Board decision 
included the July 1947 separation examination report, which 
showed that the veteran had no abnormalities of the ear.  Also of 
record was a November 1974 VA examination, which noted, in 
connection with evaluation of dizzy spells, that the veteran 
reported the onset of the dizzy spells in 1973 with ongoing 
recurrences, and he had no hearing complaints.  Findings revealed 
normal appearing external canals and drumheads.  The veteran was 
diagnosed as having ears normal by physical examination.

A September 1995 VA Medical Certificate reflected the veteran's 
complaint of gradual hearing loss in his right ear.  During a 
September 2004 VA audiological examination, the veteran reported 
the onset of hearing loss many years earlier.  Specifically, he 
said he began experiencing wind noise in the right ear 10 years 
earlier that lasted for a few years.  He also said he had no 
hearing at all out of the right ear and he denied tinnitus.  The 
examination report notes that the veteran had autophony referred 
to the left ear, and had problems when he was a child learning to 
speak English.  He had trouble hearing when speaking in Spanish 
as he did in English, and his English was very broken even though 
he lived in the United States all his life.  Regarding noise 
exposure, it is noted that the veteran was a medic in the Army 
and was exposed to small arms fire in training.  The veteran 
relayed to the examiner that he fired a bazooka and other arms.  
He reportedly had no combat experience.  After service the 
veteran worked in a textile mill for a year and was exposed to a 
lot of noise.  For the remainder of his work life he was a truck 
driver and retired in 1989.  He denied hunting or other 
significant noise exposure.  He also denied wearing ear 
protection both in and following service.

On examination in September 2004, the veteran's tympanic 
membranes were normal to otoscopy.  Audiometry revealed what 
appeared to be a total loss of hearing in the right ear with a 
high frequency loss in the left.  Findings showed a hearing loss 
for VA purposes in the right ear but not in the left ear.  
38 C.F.R. § 3.385 (Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  He was 
diagnosed as having sensorineural hearing loss.  Following a MRI 
of the veteran's internal right auditory canal in November 2004, 
the VA examiner issued an addendum opinion in November 2004 
stating that since the veteran had no pulsatile tinnitus or 
physical exam findings other than a normal tympanic membrane, it 
was more likely than not that his hearing loss was related to a 
"sudden" hearing loss about 10 years earlier, and would have no 
relationship to his period of military service.  He went on to 
note that the mild hearing loss in the veteran's left ear was 
more likely than not related to presbycusis and not his military 
service.  

Based on this evidence, the claims was denied on the grounds that 
he did not have a hearing loss in the left ear, and that his 
right ear hearing loss was manifested many years after service 
and unrelated to any events in service, including noise exposure.  

Since then, there has been no new evidence received which 
addresses that claim.  The Veteran continues to reiterate that 
service connection should be granted, without providing any 
arguments as to why he believes he should be awarded the benefit.  
Under these circumstances, in the absence of any new, relevant 
lay or medical evidence, the Board must find that new and 
material evidence has not been presented, and the July 2005 Board 
decision remains final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bleeding stomach is denied.

Service connection for a heart condition is denied.

Service connection for a skin rash is denied.

Service connection for tinnitus is denied.  

The application to reopen a claim for service connection for 
bilateral hearing loss is denied. 




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


